Citation Nr: 0105584	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for a total rating 
based on individual unemployability due to service-connected 
disabilities, prior to July 17, 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active service from September 1946 until 
September 1949 and from October 1949 to January 1959.

This matter comes before the Board from a decision of the VA 
Regional Office (RO) in North Little Rock, Arkansas.  The 
procedural history of this case was set forth in a June 1998 
decision of the Board and will not be repeated herein except 
as necessary below.  That decision, in part, held that a 
timely appeal was not perfected from the December 1994 rating 
action establishing an effective date of November 9, 1990 for 
a 50 percent rating for residuals of a mandibular fracture 
with deformity, due to a shell fragment wound.  In November 
1999, the Board allowed an effective date of July 17, 1991, 
for a total rating based on individual unemployability due to 
service-connected disabilities.  

The veteran appealed the November 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
seeking an effective date of November 9, 1990 for a total 
rating.  In April 2000, the VA and the veteran filed a joint 
motion for remand and to stay further proceedings.  Also in 
April 2000, the Court granted the motion and ordered that the 
part of the Board's decision that denied an effective date 
earlier than July 17, 1991 for a total rating was vacated.  
The matter was remanded to the Board for action in conformity 
with the joint motion.  In the joint motion, the parties 
indicated that the Board should discuss adequately the 
applicability of 38 C.F.R. § 3.400(o)(2) (1999) to the 
instant case.


FINDING OF FACT

The veteran first met the criteria for a total rating based 
on individual unemployability due to service-connected 
disabilities as of November 9, 1990, the date of VA 
outpatient treatment (date of entitlement), and VA Form 21-
4138, requesting a total disability rating based on 
individual unemployability, was received on July 17, 1991, 
within one year of the date of entitlement.  




CONCLUSION OF LAW

An effective date of November 9, 1990 for a total rating 
based on individual unemployability due to service-connected 
disabilities is warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following a VA examination and in October 1962, a rating 
decision granted service connection for various residuals of 
shell fragment wounds, including residuals of a mandibular 
fracture with deformity, assigned a 30 percent rating; 
residual scars of the face and neck with distortion of the 
lips, assigned a 30 percent rating; and a tracheostomy scar 
and scars of the ilium, as donor sites for skin grafts, both 
assigned noncompensable ratings.  These ratings and a 
combined rating of 50 percent were made effective in June 
1962.  A dental rating was promulgated later in October 1962.

VA outpatient treatment records show that on November 9, 
1990, the veteran had a history of tenderness of the left 
temporomandibular joint (TMJ) of one month's duration.  On 
examination, he had full range of motion of the jaw, but 
there was left TMJ tenderness when the mandible was in right 
lateral excursion movement.  There was no muscle tenderness 
to palpation.  There was no click, pop or crepitus of the 
TMJ's.  

In VA Form 21-4138 dated July 15, 1991, received July 17, 
1991, the veteran requested an increased rating for his 
service-connected disabilities, stating that they kept him 
from holding down a job.

A July 1992 rating decision granted service connection for a 
hiatal hernia with reflux and assigned a 10 percent rating 
effective May 9, 1991, and deferred adjudicating a claim for 
increased rating of the scars of the ilium pending VA 
examination. This resulted in a change of the combined rating 
to 60 percent effective May 9, 1991.

A decision of the Board in December 1994 granted a 50 percent 
rating for mandibular fracture but denied an increased rating 
for scars of the face and neck.

A December 1994 rating decision effectuated the Board grant 
of an increased rating of 50 percent for the mandibular 
fracture and assigned an effective date of November 9, 1990 
(date of VA outpatient treatment as date of entitlement 
within one year prior to receipt of claim in July 1991).  
This resulted in a change in the combined rating to 70 
percent effective November 9, 1990.

VA Form 21-8940, Application for Increased Compensation Based 
on Individual Unemployability, was received on December 27, 
1994.  A total rating based on individual unemployability was 
granted effective December 27, 1994, which effective date the 
veteran appeals here. 

A hearing was scheduled in conjunction with the instant claim 
but the veteran, in March 1998, withdrew his request for a 
hearing.  

As noted above, a Board decision in June 1998 dismissed a 
claim for an earlier effective date for a 50 percent rating 
for mandibular fracture and remanded the instant claim. 

Law and Regulation

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16 (1999).  An 
unemployability rating is based primarily on average 
impairment of earning capacity.  38 C.F.R. § 4.15 (1999).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15 (1999).  Entitlement to individual unemployability must 
be established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a) (1999).  
Neither disability from nonservice-connected disabilities nor 
disability due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (1999).  

The regulatory scheme for total ratings based on individual 
unemployability permits rating boards to assign such ratings 
even where the schedular rating is less than 100 percent 
where schedular criteria are met and the person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  The schedular criteria are:  a 
veteran has a single disability rated 60 percent or more, or 
at least one disability rated 40 percent or more with 
additional disability sufficient to bring the combined rating 
to 70 percent.  See 38 C.F.R. § 4.16(a).  If, in the judgment 
of the rating agency, the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities but does not meet the criteria 
of 38 C.F.R. § 4.16(a), then the rating board should submit 
the case to the Director of the Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).

A "claim for unemployability compensation is an application 
for 'increased compensation" within the meaning of 
38 U.S.C.A. § 5110(b)(2).]  See also 38 C.F.R. 
§ 3.400(o)(2)."  Wood v. Derwinski, 1 Vet.App. 367, 369 
(1991).  Thus, the rules governing effective dates of 
increased ratings are applicable to claims for a total rating 
based on individual unemployability due to service-connected 
disabilities.  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level of is ascertainable and 
if a claim is received within one year thereafter."  Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof, under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997). 

As noted in Harper, supra, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are for application only where the 
increase precedes the claim and are not applicable when the 
claim is filed and the increase is subsequently 
ascertainable.

Thus, analysis of the proper effective date requires two 
determinations: a) when was the claim was received and, b) 
when did it become factually ascertainable that entitlement 
(increase) arose.


Analysis

The increase to a combined disability rating of 70 percent 
for all service-connected disabilities was made effective as 
of the date of VA outpatient treatment on November 9, 1990, 
which was within one year prior to receipt of the July 1991 
claim for an increased (total) rating.  The veteran thus 
first met the schedular criteria for consideration for a 
total rating based on individual unemployability as of 
November 9, 1990.  38 C.F.R. § 4.16(a).  While the law 
permits assignment of an extraschedular total rating based on 
individual unemployability, this requires the rating board to 
find that the veteran is actually unable to secure or follow 
a substantially gainful occupation, submit the case to the 
Director of the Compensation and Pension Service for 
extraschedular consideration, and for this to be granted.  
38 C.F.R. § 4.16(b).  Clearly, here, the rating board did not 
find the case appropriate for referral for an extraschedular 
total rating.  

Based on review of the evidence, the Board finds that the 
veteran did not show a degree of disability consistent with 
actual inability to secure and follow substantially gainful 
employment until the November 9, 1990, treatment.  It is 
noted that the most recent medical records on file prior to 
November 9, 1990  are dated in 1984 and, incidentally, do not 
demonstrate that the veteran was unemployable as the result 
of service connected disability at that time.  As such, in 
this case, the first date of meeting the schedular criteria 
found at 38 C.F.R. § 4.16(a) is also the first date that 
entitlement to a total rating based on individual 
unemployability was ascertainable.  As such, because the 
claim was filed less than one year later, the correct 
effective date for a total rating based on individual 
unemployability is November 9, 1990.  See 38 C.F.R. 
§ 3.400(o)(2).

The Board has also considered whether an earlier effective 
date than November 9, 1990, could be established.  However, 
the November 9, 1990, outpatient treatment was, again, the 
earliest occasion that the veteran demonstrated signs and 
symptoms consistent with actual entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  The law does not permit assignment of an 
increased rating prior to a showing of ascertainable increase 
in disability.  38 C.F.R. § 3.400.


ORDER

An effective date of November 9, 1990, but not prior thereto, 
is granted, for a total rating based on individual 
unemployability due to service-connected disabilities. 



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

